Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/19/2019, 10/08/2020 and 11/04/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-12, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gieras et al. (US PG Pub 2013/0181562).
	As to independent claim 1, Gieras et al. teaches a vehicle propulsion system comprising a first propulsor (72) and a second propulsor (74), the first (72) and second (74) propulsors being coupled to an electric machine comprising a stator (20) and first (40) and second (30) rotors, 5each of the first (40) and second (30) rotors being electromagnetically coupled to the stator (20) , the first rotor (40) being coupled to the first propulsor (74) and the second (30) rotor being coupled to the second propulsor (72) as shown in figure 3.  
As to claim 2/1, Gieras et al. teaches wherein the vehicle comprises an aircraft (See paragraph [0029].  
As to claim 103/1, Gieras et al. teaches wherein the propulsors comprise either propellers (72, 74) or ducted fans as shown in figure 2.  
As to claim 11/1, Gieras et al. teaches wherein the first propulsor (72) is located forward of the second propulsor (74) as shown in figure 2.  
As to claim 1012/1, Gieras et al. teaches wherein the second propulsor (74) comprises a smaller diameter than the first propulsor (72) as shown in figure 2.  
As to claim 1514/1, Gieras et al. teaches wherein the electric machine comprises a radial flux machine, and wherein the first rotor (30) is provided radially outward of the stator, and the second rotor (40) is provided radially inward of the stator (20) as shown in figure 2.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gieras et al. (US PG Pub 2013/0181562) as applied in claims 1 above, and further in view of Koenig (US PG Pub 2013/0277976).

As to claim 4/1, Gieras et al. teaches the claimed limitation as discussed above except wherein the electric machine is coupled to a power electronics unit configured to provide electrical current having an AC waveform to stator windings of the 15stator.
However Koeing teaches the electric machine is coupled to a power electronics unit (44) configured to provide electrical current having an AC waveform to stator windings (42) of the 15stator (38) as shown in figure 2, for the advantageous benefit of receiving and conditions electrical power from stator for use by aircraft systems.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gieras et al. by using the electric machine is coupled to a power electronics unit configured to provide electrical current having an AC waveform to stator windings of the 15stator, as taught by Koeing, to receive and conditions electrical power from stator for use by aircraft systems.
Claim(s) 5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gieras et al. (US PG Pub 2013/0181562) and Koenig (US PG Pub 20130277976)as applied in claims 1 above, and further in view of Schroedl (WO9939426).
As to claim 5/4, Gieras et al. in view of Koenig teaches the claimed limitation as discussed above except wherein the power electronics unit is configured to provide an AC current having a first waveform comprising a first frequency superimposed on a second waveform having a second frequency.  
However Schroedl teaches the power electronics unit is configured to provide an AC current having a first waveform comprising a first frequency superimposed on a second waveform having a second frequency (page 4, lines 153-157) for the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gieras et al. in view of Koenig by using the power electronics unit is configured to provide an AC current having a first waveform comprising a first frequency superimposed on a second waveform having a second frequency, as taught by Schroedl, to provide advantage is bought at the cost of increased losses and vibration torques, which can often be accepted in comparison to the lower cost of the drive.
As to claim 8/4, Gieras et al. teaches wherein the electric machine stator comprises a common stator winding (42) configured to form a magnetic circuit with both the first (40) and second (30) rotors.  
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gieras et al. (US PG Pub 2013/0181562) and Koenig (US PG Pub 20130277976)as applied in claims 1 above, and further in view of Fukushima (JP2012239339).
As to claim 206/4, Gieras et al. in view of Koenig teaches the claimed limitation as discussed above except wherein the electric machine stator comprises first, and second stator windings coupled to the power electronics unit in series.  
However Fukushima teaches the electric machine stator comprises first, and second stator windings coupled to the power electronics unit in series (see paragraph [0022]) for the advantageous benefit of providing transmitting torque between a first rotor and a second rotor.
.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gieras et al. (US PG Pub 2013/0181562), Koenig (US PG Pub 20130277976) Fukushima (JP2012239339) as applied in claims 6 above, and further in view of Guo et al. (US PG Pub 2017/0117784).
As to claim 7/6, Gieras et al. Koenig in view of Fukushima teaches the claimed limitation as discussed above except wherein first and second stator windings are wound in opposite directions, such that the stator 25provides first and second magnetic circuits that rotate in opposite directions and link with respective magnetic circuits of the first and second rotors.  
However Guo et al. teaches wherein first and second stator windings are wound in opposite directions, such that the stator 25provides first and second magnetic circuits that rotate in opposite directions and link with respective magnetic circuits of the first and second rotors (see claim 11 and see paragraph [0268]), for the advantageous benefit of providing high performance applications in automotive, aerospace, locomotive, ship or marine industry etc., and in particular.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gieras et al. Koenig in view of Fukushima by using electric machine stator comprises first, and second stator .
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gieras et al. (US PG Pub 2013/0181562) and Fukushima (JP2012239339) as applied in claims 8 above, and further in view of Koshiba (JP2013121215).
As to claim 9/8, Gieras et al. in view of Fukushima teaches the claimed limitation as discussed above except wherein the common 5stator winding is wound toroidally around a stator core.  
However Koshiba teaches wherein the common 5stator winding is wound toroidally around a stator core (see paragraph [0008]), for the advantageous benefit of providing two rotors sharing a stator, each rotor can be controlled independently.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gieras et al. in view of Fukushima by using the common 5stator winding is wound toroidally around a stator core, as taught by Koshiba, to provide two rotors sharing a stator, each rotor can be controlled independently.
Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gieras et al. (US PG Pub 2013/0181562) as applied in claims 1 above, and further in view of Koshiba (JP2013121215).
As to claim 10/1, Gieras et al. teaches the claimed limitation as discussed above except wherein the first and second rotors comprise different magnetic pole numbers. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gieras et al. by using the first and second rotors comprise different magnetic pole numbers, as taught by Koshiba, to provide two rotors sharing a stator, each rotor can be controlled independently.
As to claim 15/1, Gieras et al. teaches the claimed limitation as discussed above except wherein the electric 20machine comprises an axial flux machine, and wherein the first rotor is provided axially forward of the stator, and the second rotor is provided axially rearward of the stator.
However Koshiba teaches the electric 20machine comprises an axial flux machine, and wherein the first rotor (10) is provided axially forward of the stator (30), and the second rotor (20) is provided axially rearward of the stator as shown in figure 1, for the advantageous benefit of providing two rotors sharing a stator, each rotor can be controlled independently.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gieras et al. by using the first and second rotors comprise different magnetic pole numbers, as taught by Koshiba, to provide two rotors sharing a stator, each rotor can be controlled independently.
(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gieras et al. (US PG Pub 2013/0181562) as applied in claims 1 above, and further in view of Dofner (WO2018/054483).
As to claim 13/1, Gieras et al. teaches the claimed limitation as discussed above except wherein the electric machine is configured such that the second propulsor rotates at a higher rotational speed in use than the first propulsor.  
However Dofner the electric machine is configured such that the second propulsor rotates at a higher rotational speed in use than the first propulsor (see Paragraph [0011], for the advantageous benefit of reducing the noise development.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gieras et al. by using the second propulsor rotates at a higher rotational speed in use than the first propulsor, as taught by Dofner, to reduce the noise development.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        March 9, 2022